Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

DETAILED ACTION

Response to Amendment
2.	Applicant’s amendment to the claims, filed on March 24, 2021, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant's response filed on March 24, 2021, regarding the allowability of the current application has been fully considered and are persuasive in light of the amended claims, arguments/remarks, and examiner’s amendment.

Election/Restrictions
4.	Claims 6-7, 10, 12-14, and 16-19 are allowable.

The restriction requirement between species A-D, as set forth in the Office action mailed on July 28, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species A-D is withdrawn.
Claim 15, directed to a previously non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner’s Amendment
5.	Authorization for this examiner’s amendment was given in an interview with Rick Hightower on June 18, 2021.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
The following claims are amended:



6.(Currently Amended)  A method of forming a resistor of a semiconductor device comprising:
providing a semiconductor substrate having a first conductivity type;
forming a first doped region of a second conductivity type on a first portion of the semiconductor substrate;
forming a second doped region of the second conductivity type in the semiconductor substrate and spaced apart from the first doped region;
forming an insulator overlying the first doped region;
forming a resistor overlying the insulator and the first doped region including forming a resistor material as an elongated element that is formed in a pattern of either a substantially circular spiral or a substantially polygonal spiral having curved corners having an arc shape, the pattern extending from a first point at an interior of the pattern in a plurality of revolutions that increase in distance from the first point to an ending point, including forming the resistor material to have a width of the resistor material that increases with distance along a path , and a separation distance between adjacent revolutions that increases with increasing distance along the path.

Change Claim 7 to:
7.(Currently Amended)  The method of claim 6 including forming the first point electrically coupled to the first doped region.

Claims 8-9 are canceled



10. (Currently Amended) A method of forming a resistor of a semiconductor device comprising:
providing a semiconductor substrate having a first conductivity type;
forming a first doped region of a second conductivity type on a first portion of the semiconductor substrate;
forming a second doped region of the second conductivity type in the semiconductor substrate and spaced apart from the first doped region;
forming an insulator overlying the first doped region;
forming a resistor overlying the insulator and the first doped region including forming a resistor material as an elongated element that is formed in a pattern of either a substantially circular spiral or a substantially polygonal spiral having curved corners having an arc shape, the pattern extending from a first point at an interior of the pattern in a plurality of revolutions that increase in distance from the first point to an ending point, including forming the resistor material to have substantially along an entire path of the resistor material from the ending point to the first point

Claim 11 is canceled.

Claim 13,
	Line 3 change “JFET” to “junction field effect transistor




17. (Currently Amended)  A method of forming a resistor of a semiconductor device comprising:
providing a semiconductor substrate having a first conductivity type;
forming a first doped region of a second conductivity type on a first portion of the semiconductor substrate;
forming an insulator overlying the first doped region; and
forming a resistor overlying the insulator and the first doped region including forming a resistor material as an elongated element that is formed in a pattern of a spiral, the pattern extending from a first point at an interior of the pattern in a plurality of revolutions from the first point to an ending point, including forming the resistor material to have substantially along an entire path of the resistor material from the ending point to the first point 


Allowable Subject Matter
5.	Claims 6-7, 10, and 12-19 are allowed over prior art of record. 

The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

Claim 1, “including forming the resistor material to have a width of the resistor material that increases with distance along a path of the resistor material, and a separation distance between adjacent revolutions that increases with increasing distance along the path” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.

Claim 10, “including forming the resistor material to have a separation distance between adjacent revolutions that increases with distance substantially along an entire path of the resistor material from the ending point to the first point” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 10 incorporate allowable subject matter.

Claim 17, “including forming the resistor material to have a separation distance between adjacent revolutions that increases with distance substantially along an entire path of the resistor material from the ending point to the first point” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 10 incorporate allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818